—Judgment, Supreme *353Court, New York County (Felice Shea, J.), rendered March 8, 1996, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s claim that his conviction for felony assault (Penal Law § 120.10 [4]) was not based on a proper underlying felony is both unpreserved and waived by his guilty plea (see, People v Taylor, 65 NY2d 1). In any event, were we to review this claim, we would find it to be without merit. The sentence imposed was specifically agreed to. Concur — Williams, J. P., Mazzarelli, Rubin, Buckley and Friedman, JJ.